Citation Nr: 1611833	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating for major depressive disorder in excess of 30 percent from December 28, 2006 to September 8, 2007, in excess of 50 percent from September 9, 2007 to January 3, 2011, and in excess of 70 percent beginning January 4, 2011. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) for the period prior to January 4, 2011.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by which the RO granted service connection for depression.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In April 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the record.

The issues for an initial rating in excess of 10 percent for depression and entitlement to a TDIU were previously remanded by the Board in November 2010 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations.  In a subsequent December 2011 rating decision, the RO granted a 30 percent rating for depression effective December 28, 2006, a 50 percent rating beginning September 9, 2007, and granted a 70 percent rating effective January 4, 2011.  The RO also granted entitlement to a TDIU effective January 4, 2011.  Although the RO granted higher disability ratings for the Veteran's psychiatric disability the claims remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the entire initial rating period prior to January 4, 2011, the Veteran's major depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to symptoms as: depressed mood, diminished interest or pleasure in almost all activities, insomnia, fatigue, loss of energy, panic attacks, diminished concentration, and recurrent thoughts of death.

2.  For the entire initial rating period on appeal, the Veteran's major depressive disorder has not been manifested by total social impairment.

3.  For the initial rating period prior to January 4, 2011, the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 4, 2011, the criteria for a 70 percent rating, but no higher, for major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

2.  For the initial rating period beginning January 4, 2011, the criteria for a rating in excess of  70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

3.  For the initial rating period prior to January 4, 2011, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran's appeal for a higher initial rating for major depressive disorder arises from her disagreement with the initial evaluation following the grant of service connection for depression, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Further, the Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with her claims in April 2007 and January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements and symptoms, and discussed the relevant rating criteria.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

For the initial rating period from December 28, 2006 to September 8, 2007, the Veteran is in receipt of a 30 percent for depression under Diagnostic Code 9434.  A 30 percent rating is assigned when depression causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.  38 C.F.R. § 4.130 (2015).

For the period from September 9, 2007 to January 3, 2011, the Veteran is in receipt of a 50 percent disability rating for depression.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Beginning January 4, 2011, the Veteran is in receipt of a 70 percent disability rating for depression.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board in February 2010 (i.e., prior to August 4, 2014), the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for Depression 

The Veteran essentially contends that her major depressive disorder disability is more severe than what is contemplated by the currently assigned disability ratings.
Upon review of all the evidence of record, the Board finds that, for the initial rating period prior to January 4, 2011, the evidence is in equipoise as to whether the Veteran's depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.

The evidence includes an April 2007 VA psychiatric examination.  During the evaluation, the Veteran reported being single and living with her parents.  She reported that she fished, read, and watched television.  She also reported symptoms of depression and anxiety.  Upon mental status examination, the Veteran's speech was unremarkable.  Thought process was described as rambling.  Memory was normal.  The examiner also noted that the Veteran had sleep impairment in that she was unable to sleep for more than three hours.  It was further noted that the Veteran had occasional panic attacks.  She denied homicidal or suicidal ideation.   It was indicated that the Veteran was unemployed for less than 1 year.  The examiner diagnosed the Veteran with "mild" depression secondary to a history of brain thrombosis.  The examiner stated that the Veteran lived in "ongoing fear" of having another medical occurrence.  It was noted that the Veteran and her family did not feel safe having her live alone.  The Veteran was noted to have mild or transient symptoms and decreased work efficiency and ability to perform occupational tasks.  A GAF score of 60 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records reveal that the Veteran was admitted to an inpatient psychiatric unit due to depression on September 9, 2007.  In a September 25, 2007 VA discharge summary, it was noted that, prior to admission, the Veteran had become increasingly depressed at home and was unable concentrate with little energy.  It was indicated that the Veteran had a history of overdosing earlier in 2007, but she currently denied any suicidal ideation.  Upon mental status examination, it was noted that she was a "tearful woman" with a depressed mood.  There were not active suicidal thoughts, but the Veteran stated that she was unsure on how to proceed with her life.    

Subsequent VA treatment records reflect continued complaints of depression, decreased energy, anhedonia, crying spells, poor sleep, and decreased appetite.  It was also noted that the Veteran had a "nervous habit" of scratching her left leg, sometimes until it bled.  See June 2008 VA treatment record.  Further, the Veteran's GAF score in June 2008 was 50, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  See also VA treatment records from July 2008 (showing a GAF score of 50). 

In a July 2010 VA mental health outpatient treatment note, the Veteran reported having trouble concentrating on things.  She stated that the domestic violence situation with her husband remained relatively calm.  A GAF score of 55 was provided, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

An August 2010 VA treatment note reflects a notation that the Veteran was troubled.  She reported not sleeping well, but noted that her relationship with her husband had remained relatively stable.  A GAF score of 55 was provided, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Veteran was afforded a VA examination in January 2011.  During the evaluation, the examiner noted that the Veteran was experiencing a moderate level of social impairment.  She had insomnia and was chronically fatigued.  She was involved with fights with her husband about her fatigue and lack of libido.  She did not have enough social support and had few activities of interest, which were noted to be solitary.  The examiner further noted that the Veteran's symptoms contributed to her low frustration tolerance as she would become easily irritated.  The examiner noted that the Veteran would break objects such as a glass table and plates.  With regard to her occupational functioning, the Veteran was noted to be displaying
"major impairment."  She was presently on a medical leave from work due to
her symptoms.  Since the middle of October until the time of the evaluation at the end of December, she had worked less than 4 weeks.  She had been calling out of work 2 to 3 times per month and was also coming in late and/or leaving early.  She had crying spells in her car at work.  On two occasions, she nearly administered medication improperly.  The examiner then stated that the Veteran's depression was currently in the "moderate to severe range."  This was based on the number of symptoms the Veteran reported as well as the frequency, severity, and duration of these symptoms.  Specific symptoms were noted to include depressed mood most of the day, diminished interest or pleasure in almost all activities, insomnia, fatigue, loss of energy, diminished concentration, and recurrent thoughts of death.  The Veteran's current GAF score indicated as 40, which was noted to reflect the presence of impairment in multiple areas of her life, including work, family relations, social functioning, thinking, and mood.  Continuous medication had also been prescribed in an effort to manage her symptoms of depression.  The examiner opined that the Veteran's depression prevented her from maintaining substantially gainful employment.  

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating prior to January 4, 2011, the Veteran's major depressive disorder disability more nearly approximates a 70 percent disability rating.  The Board finds that, although the Veteran has had some brief periods of improvement, the Veteran's reported symptoms have remained relatively consistent throughout the appeal period.  

Specifically, throughout the rating period on appeal, the Veteran has been shown to be consistently depressed and has lost motivation for activities.  VA treatment records reflect continued complaints of depression, decreased energy, anhedonia, crying spells, poor sleep, and decreased appetite.  GAF scores provided in VA treatment records also reflect moderate to severe symptoms or moderate to severe difficulty in social or occupational functioning.   For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for major depressive disorder is more nearly approximated for the initial rating period prior to January 4, 2011.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's major depressive disorder does not more nearly approximate a 100 percent disability evaluation.  Although the January 2011 VA examiner noted that the Veteran's symptoms caused occupational impairment, the Veteran has not been shown to have total social impairment as required for a 100 percent disability rating.  Although some marital problems are present, she continues to remain married and lives with her husband and step-son.  See January 2011 VA examination report.  The Veteran has also reported diminished interest in activities, but stated that she enjoyed fishing, reading, watching television, going on walks, and playing with her cat.  See April 2007 and January 2011 VA examination reports.  She also appears to have a relationship with her family members and has some friends.  Moreover, the Board finds that the Veteran's symptoms have not been shown to include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 
38 C.F.R. § 4.130. 

Further, although the evidence shows that the Veteran suffers from insomnia, sleep impairment is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression) is specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent disability rating.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication were within normal limits.  The Veteran does not suffer from persistent hallucinations and she has been found to be able to perform activities of daily living. 

The Veteran's GAF scores have also been considered.  The Veteran's scores throughout the initial rating period have ranged from 40 to 60, reflective of mild, moderate, and severe symptoms or mild, moderate, or severe difficulty in social, occupational, or school functioning.  The GAF scores must be considered in light of all of the evidence of records, including the actual symptoms associated with the disorder.  

For these reasons, the Board finds that the evidence of record does not demonstrate total social impairment.  Accordingly, the Board finds that a 70 percent rating for major depressive disorder, but no higher, is warranted for the initial rating period prior to January 4, 2011.  A rating in excess of 70 percent for major depressive disorder is not warranted for the entire rating period on appeal.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's major depressive disorder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability.  The Veteran's symptoms have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as: depressed mood, diminished interest or pleasure in almost all activities, insomnia, fatigue, loss of energy, panic attacks, diminished concentration, and recurrent thoughts of death.
Therefore, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
TDIU Analysis Prior to January 4, 2011

As noted above, a December 2011 rating decision granted a TDIU effective January 4, 2011.  The RO indicated that the effective date for TDIU was based on the Veteran meeting the statutory requirements for a TDIU as of January 4, 2011.  As the Veteran has now been granted a 70 percent disability rating for her depressive disorder for the initial rating period prior to January 4, 2011, the Board will consider whether a TDIU is warranted for the period prior to January 4, 2011.  

A total disability ratings for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 
38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence weighs against a finding that the Veteran is unemployable due to her service-connected disabilities for the period prior to January 4, 2011.  

As a threshold matter, the Board notes that, prior to January 4, 2011 and pursuant to the decision herein, the Veteran was service-connected for the following disabilities: major depressive disorder, rated as 70 percent disabling; fibromyalgia, rated as 20 percent disabling; and residuals of thrombosis of brain vessels, rated as 10 percent disabling.  As such, the Veteran now meets the schedular criteria for TDIU by having at least a single service-connected disability ratable at 60 percent or more prior to January 4, 2011.  38 C.F.R. § 4.16(a).

The evidence includes the January 2011 VA examination.  The examiner noted that the Veteran was currently employed as a manager in an assisted living facility.  However, she was on medical leave at the present time and had been since November 2010.  With regard to her occupational history, the January 2011 VA examiner noted that the Veteran studied social work and worked as a case manager during her internship from September 2005 through May 2006.  The Veteran stated that her program fought for her to graduate even though her symptoms were already bad at that time.  She reported missing classes and was experiencing panic attacks.  From January 2008 through March 2009, the Veteran stated that she was a case manager for a homeless transitional housing facility.  During that time, she reported having difficulties there due to calling out a lot.  She had trouble keeping up with work and fell behind on her paperwork.  She stated that she resigned when she was unable to catch-up on her tasks and believed that she would be fired.  The Veteran further noted that she had a second period of unemployment from March to May 2009.  She stated that she was not working because she was "not feeling well" because of "everything."  Starting in May 2009, she began working again in 2 locations.  At her current job, the Veteran reported being on medical leave and stated that she had been written up for "stupid things," such as paperwork not being submitted and not catching mistakes.  On two occasions, she almost administered medications at the wrong time.  She also reported calling out of work 2 to 3 times a month and felt overwhelmed by people needing something from her.  In addition to calling out sick, she would frequently miss half days of work due to coming in late or leaving early.  According to the January 2011 VA examiner, the Veteran's employment functioning was "majorly impaired" with regard to her attendance, terminations in her history, and her present errors on the job regarding administration of medication.

The January 2011 VA examiner then opined that it was at least as likely as not that the Veteran's service-connected depression, in and of itself, prevented her from maintaining substantially gainful employment.  The examiner explained that the opinion was primarily based on two pieces of information.  First, the Veteran had been unable to maintain adequate attendance at her job since October 2010.  She had worked less than 4 weeks and, on the days that she was able to go to work, her quality of work had been impaired and marked by her depressive symptoms such as having crying spells in her car during her shifts and also diminished concentration. Further, the Veteran indicated that she was making errors on the job such as
administering medications incorrectly or nearly administering medications
incorrectly.  The examiner stated that the potential for harm to others due to the Veteran's work quality being compromised was sobering.  
  
Upon review of all the evidence of record, lay and medical, the Board finds that, for the initial rating period prior to January 4, 2011, the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment.  The Board recognizes the January 2011 VA examiner's opinion regarding the Veteran's unemployability as of January 4, 2011.  Although the Veteran has shown to have some difficulty in school and in employment prior to January 4, 2011, the evidence indicates that the Veteran was able to obtain and maintain employment for the period prior to January 4, 2011.  For example, the Veteran studied social work and worked as a case manager during her internship from September 2005 through May 2006.  From January 2008 through March 2009, the Veteran stated that she was a case manager for a homeless transitional housing facility and, starting in May 2009, she began working in 2 locations.

For these reasons, the Board finds that the weight of the evidence is against the claim for a TDIU.  Although the Veteran's service-connected PTSD and other disabilities may have presented difficulties in an occupational environment, the disabilities were not to the degree that prevented the Veteran from obtaining and maintaining substantially gainful employment.  Therefore, the Board finds that the criteria for a TDIU prior to January 4, 2011 are not met.


ORDER

For the initial rating period prior to January 4, 2011, the criteria for a 70 percent rating, but no higher, for major depressive disorder is granted.

For the initial rating period beginning January 4, 2011, the criteria for a rating in excess of 70 percent for major depressive disorder is denied.

Entitlement to a TDIU for the period prior to January 4, 2011 is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


